Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 14, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 20190223204.

Regarding claim 1, 14, and 24, Kim teaches a data transmission receiving method, comprising:
receiving, by a second communication node (UE, [0039]), one or more Physical Downlink Control Channels (PDCCHs) (fig. 8a) from a first communication node (base station, [0039]),
wherein in a case where the second communication node receives a single PDCCH (fig. 8A PDCCH), multiple Physical Downlink Shared Channels (PDSCHs) (fig. 8a: see PDSCH and 

Although fig. 8A teaches the second communication node receives a single PDCCH (fig. 8A PDCCH), multiple Physical Downlink Shared Channels, the reference also teaches receiving a first and second PDCCH and a first and second PDSCH wherein the first PDCCH corresponds to the first PDSCH and the second PDCCH corresponds to the second PDSCH ( receiving a first physical downlink control channel (PDCCH) and a second PDCCH; receiving a first physical downlink data channel (PDSCH) corresponding to the first PDCCH and a second PDSCH corresponding to the second PDCCH, [0008],  In still another aspect of the present invention, a method for transmitting a downlink channel from a base station to a user equipment in a wireless communication system is provided. The method comprises transmitting a first physical downlink control channel (PDCCH) and a second PDCCH; transmitting a first physical downlink data channel (PDSCH) corresponding to the first PDCCH and a second PDSCH corresponding to the second PDCCH, [0010]). It would have been obvious to try a one to one correspondence between each PDSCH and a PDCCH since this would enable the .

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 14 above, and further in view of Aiba US 20190150183.

Kim is silent on wherein Downlink Control Information (DCI) carried in each PDDCH of the multiple PDCCHs is provided with an SRS trigger field, or the DCI carried in each PDDCH of the multiple PDCCHs is provided with a Channel State Information (CSI) trigger field. 
Aiba teaches wherein Downlink Control Information (DCI) carried in each PDDCH is provided with a Channel State Information (CSI) trigger field (the PDCCH may include the PDDCH used for transmitting the DCI format(s) (i.e., the DCI format(s) including the CSI request set to trigger the aperiodic CSI report, [0188]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Kim by wherein Downlink Control Information (DCI) carried in each PDDCH is provided with a Channel State Information (CSI) trigger field, as suggested by Aiba. This modification would benefit the system by providing a .

Allowable Subject Matter
Claims 2-10, 12, and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




***

/RONALD B ABELSON/     Primary Examiner, Art Unit 2476